DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a NON-FINAL OFFICE ACTION in response to the present Application 17401997, filed 08/13/2021. Claims 1-6 are pending in the Application, with independent Claim 1.   
Continuity/ Priority Information
The present Application 17401997, filed 08/13/2021 is a continuation of 16672078, filed 11/01/2019, now U.S. Patent No. 11,121,827, which is a continuation of 15419734, filed 01/30/2017, now U.S. Patent No. 10,516,508, which is a continuation of 14233373, filed 01/16/2014, now U.S. Patent No. 9,602,252, which is a national stage entry of PCT/JP2013/002930, filed 05/07/2013 and claims foreign priority to JP 2012-108447, filed 05/10/2012. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,516,508. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application encompasses all the limitations in the Claims of U.S. Patent No. 10,516,508 and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

TABLE: Independent Claims comparison.
17401997 Instant Application Claims
U.S. Patent No. 10,516,508 CLAIMS
   1. An integrated circuit configured to control a base station apparatus, the integrated circuit comprising: 
control circuitry, which, in operation, generates a control signal including an ACK/NACK indicator, wherein the ACK/NACK indicator indicates one of four possible values including a first value and a second value; 
transmitting circuitry, which, in operation, transmits the control signal via an enhanced physical downlink control channel (E-PDCCH), 
wherein the ACK/NACK indicator and an enhanced control channel element (eCCE) number of the E-PDCCH indicate a resource number for receiving an ACK/NACK signal using a dynamically allocated ACK/NACK resource in accordance with the control signal, and 
wherein the first value indicates a first resource number and the second value indicates a second resource number, and when the first resource number and the second resource number are consecutive numbers, the first resource number and the second resource number indicate physically adjacent resources; and 
receiving circuitry, which, in operation, receives the ACK/NACK signal using the dynamically allocated ACK/NACK resource.  
	1. A base station apparatus, comprising: 


control circuitry, which, in operation, generates a control signal including an ACK/NACK indicator, wherein the ACK/NACK indicator indicates one of four possible values including a first value and a second value; 
a transmitter, which, in operation, transmits the control signal via an enhanced physical control channel (E-PDCCH),
wherein the ACK/NACK indicator and an enhanced control channel element (eCCE) number of the E-PDCCH indicate a resource number for receiving an ACK/NACK signal using a dynamically allocated ACK/NACK resource in accordance with the control signal, and
 wherein the first value indicates a first resource number and the second value indicates a second resource number, and when the first resource number and the second resource number are consecutive numbers, the first resource number and the second resource number indicate physically adjacent resources; and 
a receiver, which, in operation, receives the ACK/NACK signal using the dynamically allocated ACK/NACK resource. 



  Allowable Subject Matter
Claims 1-6 would be allowable upon the filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) that may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious, an integrated circuit configured to control a base station apparatus, as recited among other limitations in the independent Claim 1, 
wherein the ACK/NACK indicator and an enhanced control channel element (eCCE) number of the E-PDCCH indicate a resource number for receiving an ACK/NACK signal using a dynamically allocated ACK/NACK resource in accordance with the control signal, and wherein the first value indicates a first resource number and the second value indicates a second resource number, and when the first resource number and the second resource number are consecutive numbers, the first resource number and the second resource number indicate physically adjacent resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 26, 2022
Non-Final Rejection 20220927
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov